 

Exhibit 10.1

 

 

 

Credit Agreement

 

This Credit Agreement (“Agreement”) dated as of September 22, 2015 is between
JPMorgan Chase Bank, N.A. (together with its successors and assigns, the
“Bank”), whose address is 1301 2nd Ave, Seattle, WA 98101, and BSQUARE
CORPORATION (individually, the “Borrower” and if more than one, collectively,
the “Borrowers”), whose address is 110 110th Ave NE, Bellevue, WA 98004.

 

1.

Credit Facilities.

 

 

1.1

Scope. This agreement governs Facility A, and, unless otherwise agreed to in
writing by the Bank and the Borrower or prohibited by any Legal Requirement,
governs the Credit Facilities as defined below. Advances under any Credit
Facilities shall be subject to the procedures established from time to time by
the Bank. Any procedures agreed to by the Bank with respect to obtaining
advances, including automatic loan sweeps, shall not vary the terms or
conditions of this Agreement or the other Credit Facility Related Documents
regarding the Credit Facilities.

 

 

1.2

Facility A (Line of Credit). The Bank has approved a credit facility to the
Borrower in the principal sum not to exceed $12,000,000.00 in the aggregate at
any one time outstanding (“Facility A”). Credit under Facility A shall be
repayable as set forth in a Line of Credit Note executed concurrently with this
Agreement, and any renewals, modifications, extensions, rearrangements,
restatements thereof and replacements or substitutions therefor.

 

Letter of Credit Sub-Limit. At any time the Borrower is entitled to an advance
under Facility A, the Bank agrees to issue letters of credit (all letters of
credit issued for the account of the Borrower which are outstanding on the date
of the Line of Credit Note and any letter of credit issued under this Agreement,
together with any and all amendments, modifications, renewals, extensions,
increases, restatements and rearrangements of and substitutions and replacements
for, any of the foregoing, a “Letter of Credit” or “Letters of Credit”) for the
account of the Borrower in an amount not in excess of the maximum advance that
it would then be entitled to obtain under Facility A, provided that (a) the
aggregate maximum amount which is drawn and remains unreimbursed under all
Letters of Credit plus the aggregate maximum available amount which may be drawn
under all Letters of Credit which are outstanding at any time (the “L/C
Obligations”), shall not exceed $1,000,000.00, (b) the issuance of any Letter of
Credit with an expiration date beyond the maturity date of the Line of Credit
Note shall be subject to the approval of the Bank, (c) any Letter of Credit
shall be a standby letter of credit and the form of the requested Letter of
Credit shall be satisfactory to the Bank, and (d) the Borrower shall have
executed an application and reimbursement agreement for any Letter of Credit in
a form satisfactory to the Bank. While any Letter of Credit is outstanding, the
maximum amount of advances that may be outstanding under the Line of Credit Note
shall be automatically reduced by the L/C Obligations. The Borrower shall pay
the Bank a fee for each standby letter of credit that is issued, calculated at
the rate of 1.75% per annum (based on a year deemed to be comprised of 360 days,
unless the calculation would result in a usurious interest rate, in which case
interest will be calculated on the basis of a 365 or 366 day year, as the case
may be) of the original maximum amount available of such standby Letter of
Credit, with the fee being calculated on the basis of a 360-day year and the
actual number of days in the period during which the standby Letter of Credit
will be outstanding; provided, however, that such fee shall not be less than the
Bank’s standard issuance fee for each Letter of Credit as in effect at the date
of issuance of such Letter of Credit. No credit shall be given for fees paid due
to early termination of any Letter of Credit. The Borrower shall also pay the
Bank’s standard transaction fees with respect to any transactions occurring on
account of any Letter of Credit. Each fee shall be payable when the related
letter of credit is issued, and transaction fees shall be payable upon
completion of the transaction as to which they are charged. All fees may be
debited by the Bank to any deposit account of the Borrower with the Bank without
further authority and, in any event, shall be paid by the Borrower within ten
(10) days following billing. The Bank is authorized, but not obligated to make
an advance under the Line of Credit Note without notice to the Borrower, to make
payment on a drawing under any Letter of Credit. The aggregate principal amount
of advances outstanding at any one time under the Line of Credit Note (and any
and all renewals, modifications, extensions, rearrangements, restatements
thereof and replacements or substitutions therefor) evidencing Facility A plus
the aggregate amount of L/C Obligations outstanding at any time (the “Aggregate
Outstanding Amount”) shall not exceed the maximum amount of Facility A. If the
Aggregate Outstanding Amount still exceeds the maximum amount of Facility A
after the Line of Credit Note balance is reduced to zero (that is, L/C
Obligations exceed the maximum amount of Facility A), the Borrower shall provide
cash collateral to the Bank for the L/C Obligations in an amount sufficient to
eliminate the excess. References in this Agreement to the principal amount
outstanding under the Credit Facilities shall include L/C Obligations.

 

 

--------------------------------------------------------------------------------

 

2.

Definitions and Interpretations. 

 

 

2.1

Definitions. As used in this Agreement, capitalized terms not otherwise defined
herein shall have the meanings set forth below::

 

A.“Account” means a trade account, account receivable, other receivable, or
other right to payment for goods sold or leased or services rendered.

 

B.“Affiliate” means any Person which, directly or indirectly Controls or is
Controlled by or under common Control with, another Person, and any director or
officer thereof. The Bank is under no circumstances to be deemed an Affiliate of
the Borrower or any of its Subsidiaries.

 

C.“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

D.“Authorizing Documents” means certificates of authority to transact business,
certificates of good standing, borrowing resolutions, appointments, officer’s
certificates, certificates of incumbency, and other documents which empower and
authorize or evidence the power and authority of all Persons (other than the
Bank) executing any Credit Facility Related Document or their representatives to
execute and deliver the Credit Facility Related Documents and perform the
Person’s obligations thereunder.

E.“Capitalized Leases” means, as to any Person, all leases of such Person of
real or personal property that in accordance with GAAP are or should be
capitalized on the balance sheet of such Persons.  The amount of any Capitalized
Lease shall be the capitalized amount thereof as determined in accordance with
GAAP.

F.“Collateral” means all Property, now or in the future subject to any Lien in
favor of the Bank, securing or intending to secure, any of the Liabilities.

 

G.“Control” as used with respect to any Person, means the power to direct or
cause the direction of, the management and policies of that Person, directly or
indirectly, whether through the ownership of Equity Interests, by contract, or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

 

H.“Credit Facilities” means all extensions of credit from the Bank to the
Borrower pursuant to this Agreement or the Credit Facility Related Documents,
whether now existing or hereafter arising, as more fully described in Section 1,
as the same may be modified, amended and/or restated from time to time.

I.“Credit Facility Indebtedness” means all indebtedness, liabilities and
obligations of every kind and character of the Borrower to the Bank pursuant to
this Agreement or the Credit Facility Related Documents, whether the
obligations, indebtedness and liabilities are individual, joint and several,
contingent or otherwise, now or hereafter existing, including, without
limitation, all liabilities, interest, costs and fees, arising under or from,
any monetary obligations incurred or accrued during the pendency of any
bankruptcy, insolvency, receivership or other similar proceedings, regardless of
whether allowed or allowable in such proceeding, and all renewals, extensions,
modifications, consolidations, rearrangements, restatements, replacements or
substitutions of any of the foregoing.

J.“Credit Facility Related Documents” means this Agreement, the Notes, Letters
of Credit, applications for letters of credit, all loan agreements, credit
agreements, reimbursement agreements, security agreements, mortgages, deeds of
trust, pledge agreements, assignments, guaranties, and any other instrument or
document at any time executed in connection with this Agreement or with any of
the Credit Facility Indebtedness.

K.“Default” means any event or condition which constitutes an Event of Default
or which upon notice, lapse of time or both would, unless cured or waived,
become an Event of Default.

L.“Distributions” means all dividends and other distributions made to any Equity
Owners, other than salary, bonuses, and other compensation for services expended
in the current accounting period.

M.“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

 

--------------------------------------------------------------------------------

 

N.“Equity Owner” means a shareholder, partner, member, holder of a beneficial
interest in a trust or other owner of any Equity Interests. 

O.“Event of Default” has the meaning assigned to such term in Section 7.1.

P.“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America, consistently applied.

Q.“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, department, commission, board, bureau, authority, instrumentality,
regulatory body, court or other tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

R.“Legal Requirement” means any law, ordinance, decree, requirement, order,
judgment, rule, Sanctions, regulation (or interpretation of any of the foregoing
by any Governmental Authority) of any foreign Governmental Authority, the United
States of America, any state thereof, any political subdivision of any of the
foregoing or any Governmental Authority having jurisdiction over the Bank, any
Pledgor or any Obligor or any of its Subsidiaries or their respective Properties
or any agreement by which any of them is bound.

S.“Liabilities” means all indebtedness, liabilities and obligations of every
kind and character of the Borrower to the Bank, whether the obligations,
indebtedness and liabilities are individual, joint and several, contingent or
otherwise, now or hereafter existing, including, without limitation, all
liabilities, interest, costs and fees, arising under or from any note, open
account, overdraft, credit card, lease, Rate Management Transaction, letter of
credit application, endorsement, surety agreement, guaranty, acceptance, foreign
exchange contract or depository service contract, whether payable to the Bank or
to a third party and subsequently acquired by the Bank, any monetary obligations
(including interest) incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceedings, regardless of whether
allowed or allowable in such proceeding, and all renewals, extensions,
modifications, consolidations, rearrangements, restatements, replacements or
substitutions of any of the foregoing.

T.“Lien” means any mortgage, deed of trust, pledge, charge, encumbrance,
security interest, collateral assignment or other lien or restriction of any
kind.

 

U.“Notes” means all promissory notes, instruments and/or contracts now or
hereafter evidencing the Credit Facilities.

 

V.“Obligor” means any Borrower, guarantor, surety, co-signer, endorser, general
partner or other Person who may now or in the future be obligated to pay any of
the Liabilities.

 

W.“Organizational Documents” means, with respect to any Person, certificates of
existence or formation, documents establishing or governing the Person or
evidencing or certifying that the Person is duly organized and validly existing
in accordance with all applicable Legal Requirements, including all amendments,
restatements, supplements or modifications to such certificates and documents as
of the date of the Related Document referring to the Organizational Document and
any and all future modifications thereto approved by the Bank.

X.“Permitted Encumbrances” means:  (a) Liens imposed by law for taxes that are
not yet due or are being contested in compliance with Section 4.2; (b)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
Liens imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than thirty (30) days or are being
contested in good faith and have been properly reflected on the applicable
obligor’s books and, at the Bank’s request, such obligor has pledged or reserved
adequate funds or security to insure payment; (c) pledges and deposits made in
the ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations;
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e) judgment Liens not otherwise constituting an Event of Default; (f)
easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower; (g) existing Liens not required to be released under Section 3.1.C
below; (h) Liens created on assets at the time such assets are acquired,
including through the use of Capitalized Leases; provided such asset is acquired
in the ordinary course of the Borrower’s business and the Lien does not encumber
any assets other than the assets subject to such Lien at the time such assets
are acquired and does not

 

--------------------------------------------------------------------------------

 

exceed the cost to the Borrower of the assets acquired; and (i) Liens to the
Bank.  Notwithstanding the foregoing, the term “Permitted Encumbrances” shall in
no event include any Lien on the Borrower’s Accounts. 

Y.“Permitted Investments” means (1) readily marketable direct obligations of the
United States of America or any agency thereof with maturities of one year or
less from the date of acquisition; (2) fully insured (if issued by a bank other
than the Bank) certificates of deposit with maturities of one year or less from
the date of acquisition issued by any commercial bank operating in the United
States of America having capital and surplus in excess of $500,000,000.00; (3)
commercial paper of a domestic issuer if at the time of purchase such paper is
rated in one of the two highest rating categories of Standard and Poor’s
Corporation or Moody’s Investors Service; and (4) to the extent not already
included in subparts (1) through (3) above, investments of made under the
Borrower’s investment policy as in existence as of the date of this Agreement
consisting of (W) long-term bank obligations rated “A2/A” or better,
(X) corporate obligations rated “A2/A” or better, (Y) short-term bank
obligations rated “A1/P1” or better, and (Z) commercial paper rated “A1/P1” or
better.

Z.“Person” means any individual, corporation, partnership, limited liability
company, joint venture, joint stock association, association, bank, business
trust, trust, unincorporated organization, any foreign Governmental Authority,
the United States of America, any state of the United States and any political
subdivision of any of the foregoing or any other form of entity.

 

AA.“Pledgor” means any Person providing Collateral.

 

BB.“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 

CC.“Rate Management Transaction” means any transaction (including an agreement
with respect thereto) that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

 

DD.“Related Documents” means this Agreement the other Credit Facility Related
Documents together with all loan agreements, credit agreements, reimbursement
agreements, security agreements, mortgages, deeds of trust, pledge agreements,
assignments, guaranties, and any other instrument or document at any time
executed in connection with this agreement or with any of the Liabilities.

 

EE.“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

FF.“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

GG.“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

 

HH.“Subsidiary” means, as to any particular Person (the “parent”), a Person the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of the date of determination, as well as any other
Person of which fifty percent (50%) or more of the Equity Interests is at the
time of determination directly or indirectly owned, Controlled or held, by the
parent or by any Person or Persons Controlled by the parent, either alone or
together with the parent.

 

 

2.2

Interpretations. Whenever possible, each provision of the Credit Facility
Related Documents shall be interpreted in such manner as to be effective and
valid under applicable Legal Requirements. If any provision of this Agreement
cannot be enforced, the remaining portions of this Agreement shall continue in
effect. In the event of any conflict or inconsistency between this Agreement and
the provisions of any other Credit Facility Related Documents, the provisions of
this Agreement shall control. Use of the term “including” does not imply any
limitation on (but may expand) the antecedent reference. Any reference to a
particular document includes all modifications, supplements,

 

--------------------------------------------------------------------------------

 

 

replacements, renewals or extensions of that document, but this rule of
construction does not authorize amendment of any document without the Bank’s
consent. Section headings are for convenience of reference only and do not
affect the interpretation of this Agreement. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP. Whenever the Bank’s determination, consent,
approval or satisfaction is required under this Agreement or the other Credit
Facility Related Documents or whenever the Bank may at its option take or
refrain from taking any action under this Agreement or the other Credit Facility
Related Documents, the decision as to whether or not the Bank makes the
determination, consents, approves, is satisfied or takes or refrains from taking
any action, shall be in the sole and exclusive discretion of the Bank, and the
Bank’s decision shall be final and conclusive. 

 

3.

Conditions Precedent to Extensions of Credit.

 

 

3.1

Conditions Precedent to Initial Extension of Credit under each of the Credit
Facilities. Before the first extension of credit governed by this Agreement and
any initial advance under any of the Credit Facilities, whether by disbursement
of a loan, issuance of a letter of credit, or otherwise, the Borrower shall
deliver to the Bank, in form and substance satisfactory to the Bank:

 

A.Loan Documents. The Notes, and as applicable, the letter of credit
applications, reimbursement agreements and any other documents which the Bank
may reasonably require to give effect to the transactions described in this
Agreement or the other Credit Facility Related Documents;

 

B.Organizational and Authorizing Documents. The Organizational Documents and
Authorizing Documents of the Borrower and any other Persons (other than the
Bank) executing the Credit Facility Related Documents in form and substance
reasonably satisfactory to the Bank that at a minimum: (i) document the due
organization, valid existence and good standing of the Borrower and every other
Person (other than the Bank) that is a party to this Agreement or any other
Credit Facility Related Document; (ii) evidence that each Person (other than the
Bank) which is a party to this Agreement or any other Credit Facility Related
Document has the power and authority to enter into the transactions described
therein; and (iii) evidence that the Person signing on behalf of each Person
that is a party to the Credit Facility Related Documents (other than the Bank)
is duly authorized to do so; and

 

C.Liens. (i) The termination of all Liens on the Borrower’s Accounts and
(ii) the termination, assignment or subordination, as determined by the Bank, of
all Liens on the Borrower’s inventory, general intangibles, equipment,
investment property (as all of the foregoing terms are defined in the Uniform
Commercial Code as adopted in the State of Washington) and all other personal
property used in the Borrower’s business in favor of any secured party other
than Permitted Encumbrances.

 

 

3.2

Conditions Precedent to Each Extension of Credit. Before any extension of credit
governed by this Agreement, whether by disbursement of a loan, issuance of a
letter of credit or otherwise, the following conditions must be satisfied:

 

A.Representations. The representations of the Borrower and any other parties,
other than the Bank, in the Credit Facility Related Documents are true in all
material respects (without duplication of materiality qualifiers) on and as of
the date of the request for and funding of the extension of credit, except to
the extent any such representation expressly speaks solely to an earlier date;

 

B.No Event of Default. No default, event of default or event that would
constitute a default or event of default but for the giving of notice, the lapse
of time or both, has occurred in any provision of this Agreement, the Notes or
any other Credit Facility Related Documents and is continuing or would result
from the extension of credit;

 

C.Additional Approvals, Opinions, and Documents. The Bank has received any other
approvals, opinions and documents as it may reasonably request.  For purposes of
clarity and not limitation of this provision, in the event and during such
period as the Borrower is required to grant a perfected first lien security
interest to the Bank as set out below, such security interest shall have been
granted and perfected to the Bank’s satisfaction prior to any further extension
of credit under this Agreement; and

 

D.No Prohibition or Onerous Conditions. The making of the extension of credit is
not prohibited by and does not subject the Bank, any Obligor, or any Subsidiary
of the Borrower to any penalty or onerous condition under, any Legal
Requirement.

 

4.

Affirmative Covenants. The Borrower agrees to do, and cause each of its
Subsidiaries to do, each of the following:

 

--------------------------------------------------------------------------------

 

 

 

4.1

Insurance. Maintain insurance with financially sound and reputable insurers,
with such insurance and insurers to be reasonably satisfactory to the Bank,
covering its Property and business against those casualties and contingencies
and in the types and amounts as are in accordance with sound business and
industry practices, and furnish to the Bank, upon request of the Bank, reports
on each existing insurance policy showing such information as the Bank may
reasonably request.

 

 

4.2

Existence. Maintain its existence and business operations as presently in effect
in accordance with all applicable Legal Requirements, pay its debts and
obligations when due under normal terms, and pay on or before their due date,
all taxes, assessments, fees and other governmental monetary obligations, except
as they may be contested in good faith if they have been properly reflected on
its books and, at the Bank’s request, adequate funds or security has been
pledged or reserved to insure payment.

 

 

4.3

Financial Records. Maintain proper books and records of account, in accordance
with GAAP, and consistent with financial statements previously submitted to the
Bank.

 

 

4.4

Inspection. Permit the Bank, its agents and designees to: (a) inspect and
photograph its Property, to examine and copy files, books and records, and to
discuss its business, operations, prospects, assets, affairs and financial
condition with the Borrower’s or its Subsidiaries’ officers and accountants, at
times and intervals as the Bank reasonably determines; (b) perform audits or
other inspections of the Collateral, including the records and documents related
to the Collateral; and (c) during the continuation of a Default or Event of
Default, confirm with any Person any obligations and liabilities of the Person
to the Borrower or its Subsidiaries. The Borrower will, and will cause its
Subsidiaries to cooperate with any inspection or audit in a reasonable manner,
and will work with the Bank to mitigate disruption to Borrower’s business
operations. The Borrower will pay the Bank the reasonable costs and expenses of
any audit or inspection of the Collateral (including fees and expenses charged
internally by the Bank for asset reviews) promptly after receiving the invoice
therefor; provided, however, that in the absence of a Default or an Event of
Default, the Bank shall be permitted one inspection and/or Collateral audit per
year at the Borrower’s expense; any additional inspections shall be at the
Bank’s expense.  During the continuation of any Default or Event of Default, all
inspections under this Section shall be at the Borrower’s expense.

 

 

4.5

Financial Reports. Furnish to the Bank whatever information, statements, books
and records the Bank may from time to time reasonably request, including at a
minimum:

A.Within forty-five (45) days after and as of the end of each of its fiscal
quarters, the consolidated unaudited financial statements of the Borrower and
its Subsidiaries prepared and presented in accordance with GAAP, including an
unaudited balance sheet as of the end of that period, and unaudited income
statement for that period, and, if requested at any time by the Bank, unaudited
statements of cash flow and retained earnings for that period, all certified as
correct by one of its authorized officers.

 

B.Within one hundred and twenty (120) days after and as of the end of each of
its fiscal years, the consolidated financial statements of the Borrower and its
Subsidiaries prepared and presented in accordance with GAAP, including a balance
sheet and statements of income, cash flow and retained earnings, such financial
statements to be audited by an independent certified public accountant of
recognized standing satisfactory to the Bank.

 

C.Within forty-five (45) days after and as of the end of each fiscal quarter, a
list of Accounts, aged from date of invoice and certified as correct by one of
the Borrower’s authorized agents.

 

D.In connection with the delivery of financial statements pursuant to clauses
4.5(A) and 4.5(B), a Compliance Certificate in the form attached to this
Agreement, certified and executed by Borrower’s chief financial officer, or
other officer or an individual satisfactory to the Bank. In the event of a
conflict between this Agreement and the Compliance Certificate, the terms of
this Agreement shall control.

 

E.Promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the Bank may
reasonably request.

Documents required to be delivered pursuant to Sections 4.5A and 4.5B above (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such

 

--------------------------------------------------------------------------------

 

documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on the Borrower’s most recent compliance
certificate delivered in accordance with Section 4.5D above or otherwise
provided in writing to the Bank; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which the
Bank has access (whether a commercial, third‑party website or whether sponsored
by the Bank); provided that: (x) the Borrower shall deliver paper copies of such
documents to the Bank upon its request to the Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Bank and (y) the Borrower shall notify the Bank (by telecopier or electronic
mail) of the posting of any such documents and provide to the Bank by electronic
mail electronic versions (i.e., soft copies) of such documents.  

 

 

4.6

Notices of Claims, Litigation, Defaults, Etc. Promptly inform the Bank in
writing of: (1) all existing and all threatened litigation, claims,
investigations, administrative proceedings and similar actions or changes in
Legal Requirements affecting it which could reasonably be expected to materially
affect its business, assets, affairs, prospects or financial condition; (2) the
occurrence of any event which gives rise to the Bank’s option to terminate the
Credit Facilities; (3) the institution of steps by it to withdraw from, or the
institution of any steps to terminate, any employee benefit plan as to which it
may have liability; (4) any reportable event or any prohibited transaction in
connection with any employee benefit plan; (5) any additions to or changes in
the locations of its businesses; and (6) any alleged breach by the Bank of any
provision of this Agreement or of any other Credit Facility Related Document.

 

 

4.7

Other Agreements. Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between it and any other Person, except to
the extent any such noncompliance could not reasonably be expected to materially
affect its business, assets, affairs, prospects or financial condition.

 

 

4.8

Title to Assets and Property. Maintain good and marketable title to all of its
Properties, and defend them against all claims and demands of all Persons at any
time claiming any interest in them; provided, however, that this provision shall
not prohibit (i) dispositions of assets in the ordinary course of the Borrower’s
and its Subsidiaries’ business, (ii) the sale of worn, obsolete or unused
Properties, (iii) the sale of assets by a Subsidiary of the Borrower to the
Borrower in an amount not exceeding $1,000,000 in any fiscal year or $5,000,000
over the life of this Agreement, and (iv) other asset sales not exceeding
$1,000,000 in any fiscal year or $5 million over the life of this Agreement;
provided that all such sales shall be made for fair value.

 

 

4.9

Grant of Lien; Additional Assurances.

A.In the event that the Borrower’s Liquidity (as defined below) falls below
$12,000,000.00 at any time, promptly make, execute and deliver to the Bank such
security agreements, pledge agreements, financing statements, subordination
agreements and any other documents which the Bank may reasonably require for the
Borrower to grant and to perfect a first lien security interest in favor of the
Bank in all of the Borrower’s accounts, inventory, general intangibles,
equipment, investment property (as all of the foregoing terms are defined in the
Uniform Commercial Code as adopted in the State of Washington) and all other
personal property used in the Borrower’s business, then owned or thereafter
acquired or created.  Once granted, such security interest shall not be released
during the term of the Credit Facilities notwithstanding the Borrower’s
Liquidity rising above the threshold set out above except in the sole discretion
of the Bank; if released, such Collateral may be required by the Bank at any
future time the Borrower’s Liquidity (as defined below) falls below
$12,000,000.00.

B.Notwithstanding anything to the contrary contained herein or in any Credit
Facility Related Document, in the event the Borrower is required to grant a
first lien security interest to the Bank pursuant to Section 4.9A, such
Collateral shall not include (i) any rights or interest in any contract, lease,
permit, license, charter or license agreement covering property of any nature of
the Borrower if the grant of a security interest or lien therein is prohibited
as a matter of law or under the terms of such contract, lease, permit, license,
charter or license agreement and such prohibition has not been waived or the
consent of the other party to such contract, lease, permit, license, charter or
license agreement has not been obtained; provided, that, the foregoing
exclusions of this clause (i) shall in no way be construed to limit, impair or
otherwise affect the Bank’s continuing security interests in and liens upon any
proceeds from the sale, license, lease, or other dispositions of any such
contract, lease, permit, license, charter, license, or agreement); (ii) any
“intent to use” application for a trademark if such application (or any
registration issuing therefrom) would be deemed invalid, unenforceable, void,
cancelled or abandoned due to the grant of a Lien thereon; provided that such
exclusion shall not otherwise preclude a security interest in any trademark
derived from such application; (iii) any equity or other ownership interests of
the Borrower in any direct or indirect foreign subsidiary of the Borrower to the
extent that such security interest is prohibited by law; and (iv) any equipment
or goods that is subject to a “purchase money security interest” permitted
pursuant to the definition of “Permitted Encumbrances” above.

 

--------------------------------------------------------------------------------

 

C.Promptly make, execute and deliver any and all agreements, documents,
instruments and other records that the Bank may request to evidence any of the
Credit Facilities, cure any defect in the execution and delivery of any of the
Credit Facility Related Documents, perfect any Lien, comply with any Legal
Requirement applicable to the Bank or the Credit Facilities or describe more
fully particular aspects of the agreements set forth or intended to be set forth
in any of the Credit Facility Related Documents. 

 

 

4.10

Employee Benefit Plans. Maintain each employee benefit plan as to which it may
have any liability, in compliance with all Legal Requirements.

 

 

4.11

Banking Relationship. Establish and maintain its primary banking depository and
disbursement relationship with the Bank.

 

 

4.12

Compliance with Anti-Corruption Laws and Sanctions. Maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

 

5.

Negative Covenants.

 

 

5.1

Unless otherwise noted, the financial requirements set forth in this section
will be computed in accordance with GAAP applied on a basis consistent with
financial statements previously submitted by the Borrower to the Bank.

 

 

5.2

Without the written consent of the Bank, the Borrower will not and no Subsidiary
of the Borrower will:

 

A.Distributions. Redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of its Equity Interests, return any contribution to an Equity
Owner or, other than stock dividends and dividends paid to the Borrower, declare
or pay any Distributions; provided, however, that if there is no existing
Default or Event of Default under this Agreement or any other Credit Facility
Related Document and to do so will not cause a Default or Event of Default under
this Agreement or any other Credit Facility Related Document, the Borrower may
pay Distributions to its Equity Owners.

 

B.Other Debt. Incur, contract for, assume, or permit to remain outstanding,
indebtedness for borrowed money, installment obligations, or obligations under
Capitalized Leases or operating leases (including with regard to any guaranty of
any of the foregoing), other than (1) unsecured trade debt incurred in the
ordinary course of business, (2) indebtedness owing to the Bank,
(3) indebtedness reflected in its latest financial statement furnished to the
Bank prior to execution of this Agreement and that is not to be paid with
proceeds of borrowings under the Credit Facilities, (4) indebtedness outstanding
as of the date hereof that has been disclosed to the Bank in writing and that is
not to be paid with proceeds of borrowings under the Credit Facilities,
(5) intercompany indebtedness between the Borrower and its Subsidiaries in an
amount not to exceed $1,000,000 in the aggregate at any one time outstanding,
and (6) additional indebtedness for borrowed money, installment obligations and
obligations under Capitalized Leases or purchase money indebtedness not to
exceed $500,000 in the aggregate at any one time outstanding.  

 

C.Guaranties. Guarantee or otherwise become or remain secondarily liable on the
undertaking of another, except for endorsement of drafts for deposit and
collection in the ordinary course of business or to the extent otherwise
permitted by Section 5.2B above.

 

D.Liens. Create or permit to exist any Lien on any of its Property other than
Permitted Encumbrances.  

E.Use of Proceeds. Use, or permit any proceeds of the Credit Facilities to be
used, directly or indirectly, for: (1) any personal, family or household
purpose; (2) the purpose of “purchasing or carrying any margin stock” within the
meaning of Federal Reserve Board Regulation U; or (3) to make loans or advances
to or for the benefit of one or more Subsidiaries. At the Bank’s request, it
will furnish a completed Federal Reserve Board Form U-1. Request any Credit
Facility or use, or permit any proceeds of the Credit Facilities to be used,
directly or indirectly, by the Borrower or any of its Subsidiaries or its or
their respective directors, officers, employees and agents: (a) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws; (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country; or (c) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

 

 

--------------------------------------------------------------------------------

 

F.Continuity of Operations. (1) Engage in any business activities substantially
different from those in which it is presently engaged; (2) cease operations,
liquidate, merge, transfer, acquire or consolidate with any other Person, change
its name, dissolve, or sell any assets out of the ordinary course of business;
provided, however, that neither the merger of a Subsidiary into the Borrower nor
distribution of all of a Subsidiary’s assets to the Borrower shall be a
violation of this provision except to the extent it violates some other
provision of this Agreement; (3) enter into any arrangement with any Person
providing for the leasing by it of Property which has been sold or transferred
by it to such Person; or (4) without 30 days prior written notice to the Bank,
change its business organization, the jurisdiction under which its business
organization is formed or organized, or its chief executive office, or any
places of its businesses. 

 

G.Limitation on Negative Pledge Clauses. Enter into any agreement with any
Person other than the Bank which prohibits or limits its ability to create or
permit to exist any Lien on any of its Property, whether now owned or hereafter
acquired.

 

H.Conflicting Agreements. Enter into any agreement the default of which could
reasonably expected to materially affect the Borrower’s business, assets,
affairs, prospects or financial condition containing any provision which would
be violated or breached by the performance of its obligations under this
Agreement or any of the other Related Documents.

 

I.Limitation on Loans, Advances to and Investments in Others and Receivables
from Others. Purchase, hold or acquire any Equity Interest or evidence of
indebtedness of, make or permit to exist any loans or advances to, permit to
exist any receivable from, or make or permit to exist any investment or acquire
any interest whatsoever in, any Person, except: (1) extensions of trade credit
to customers in the ordinary course of business on ordinary terms; (2) Permitted
Investments; and (3) loans, advances, investments and receivables existing as of
the date of this Agreement that have been disclosed to and approved by the Bank
in writing and that are not to be paid with proceeds of borrowings under the
Credit Facilities; (4) investments existing on the date of this Agreement in
Subsidiaries of the Borrower, (5) loans or advances to, or receivables from, any
Subsidiary of the Borrower in an aggregate principal amount not to exceed an
aggregate amount of $2,000,000 at any one time outstanding, and (6) other
investments not permitted by the foregoing subparts or Section 5.2M not
exceeding an aggregate of $500,000 at any one time in existence.

 

J.Organizational Documents. Without 30 days prior written notice to the Bank,
alter, amend or modify any of its Organizational Documents.

 

K.Government Regulation. (1) Be or become subject at any time to any Legal
Requirement or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits the Bank
from making any advance or extension of credit to it or from otherwise
conducting business with it, or (2) fail to provide documentary and other
evidence of its identity as may be requested by the Bank at any time to enable
the Bank to verify its identity or to comply with any applicable Legal
Requirement, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.

 

L.Subsidiaries. Form, create or acquire any Subsidiary or Subsidiaries not in
existence at the date of this Agreement requiring an investment or expenditure
of $2,000,000 or more in the aggregate during the term of this Agreement.

 

 

5.3

Financial Covenants. Without the written consent of the Bank, the Borrower will
not:

 

A.Interest Coverage. Permit its Interest Coverage Ratio as of the end of any
Test Period to be less than 3.00 to 1.00. As used in this subsection, the term
“Interest Coverage Ratio” means its ratio of (i) net income, before interest
expense and cash income tax expense, to (ii) interest expense. As used in this
subsection, the term “Test Period” means each period of four consecutive fiscal
quarters.

 

B.Liquidity. Permit at any time its Liquidity to be less than $10,000,000.00. As
used in this subsection, the term “Liquidity” means its total of cash and
marketable securities.

C.Asset Coverage.  Permit at any time Asset Coverage to be less than $0.00.  For
purposes of this calculation, “Asset Coverage” means the amount reflecting
(i) 75% of the book value of all Accounts then outstanding and owed by account
debtors which are residents of the United States plus (ii) 50% of the net book
value of the Borrower’s fixed assets less (iii) the amount of Funded Debt.  As
used in this subsection, the term “Funded Debt” means total liabilities for
borrowed money (whether in the form of direct loans or Capitalized Leases) and
purchase money

 

--------------------------------------------------------------------------------

 

indebtedness and guarantees of such indebtedness excluding for clarity’s sake
(1) accounts arising from the purchase of goods and services in the ordinary
course of business, (2) accrued expenses or losses, and (3) deferred revenues or
gains, all computed as of the end of the relevant fiscal quarter. 

 

 

5.4

Financial Statement Calculations. The financial covenant(s) set forth in Section
5.3 entitled “Financial Covenants” or in any subsection thereof shall, except as
may be otherwise expressly provided with respect to any particular financial
covenant, be calculated on the basis of the Borrower’s financial statements
prepared on a consolidated basis with its Subsidiaries in accordance with GAAP.
Except as may be otherwise expressly provided with respect to any particular
financial covenant, if any financial covenant states that it is to be tested
with respect to any particular period of time (which may be referred to therein
as a “Test Period”) ending on any test date (e.g., a fiscal month end, fiscal
quarter end, or fiscal year end), then compliance with that covenant shall be
required commencing with the period of time ending on the first test date that
occurs after the date of this Agreement (or, if applicable, of the amendment to
this Agreement which added or amended such financial covenant).

 

6.

Representations.

 

 

6.1

Representations and Warranties by the Borrower. To induce the Bank to enter into
this Agreement and to extend credit or other financial accommodations under the
Credit Facilities, the Borrower represents and warrants as of the date of this
Agreement and as of the date of each request for credit under the Credit
Facilities that each of the following statements is true and correct: (a) its
principal residence or chief executive office is at the address shown above, (b)
its name as it appears in this Agreement is its exact name as it appears in its
Organizational Documents, (c) the execution and delivery of this Agreement and
the other Credit Facility Related Documents to which it is a party, and the
performance of the obligations they impose, do not violate any Legal
Requirement, conflict with any agreement by which it is bound, or require the
consent or approval of any other Person, (d) this Agreement and the other Credit
Facility Related Documents have been duly authorized, executed and delivered by
all parties thereto (other than the Bank) and are valid and binding agreements
of those Persons, enforceable according to their terms, except as may be limited
by bankruptcy, insolvency or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity, (e) all balance sheets,
profit and loss statements, and other financial statements and other information
furnished to the Bank in connection with the Credit Facility Indebtedness are
accurate and fairly reflect the financial condition of the Persons to which they
apply on their effective dates in accordance with GAAP, including contingent
liabilities of every type required to be reported on such financial statements,
which financial condition has not changed materially and adversely since those
dates, (f) no litigation, claim, investigation, administrative proceeding or
similar action (including those for unpaid taxes) is pending or threatened
against it, and no other event has occurred which in any one case or in the
aggregate could reasonably be expected to materially adversely affect it or any
of its Subsidiaries’ financial condition, properties, business, affairs or
operations, other than litigation, claims, or other events, if any, that have
been disclosed to and acknowledged by the Bank in writing, (g) all of its tax
returns and reports that are or were required to be filed, have been filed, and
all taxes, assessments and other governmental charges have been paid in full,
except those presently being contested by it in good faith and for which
adequate reserves have been provided, (h) it is not an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended, (i) to the Borrower’s actual
knowledge, there are no defenses or counterclaims, offsets or adverse claims,
demands or actions of any kind, personal or otherwise, that it could assert with
respect to this Agreement or the Credit Facilities, (j) it owns, or is licensed
to use, all trademarks, trade names, copyrights, technology, know-how and
processes necessary for the conduct of its business as currently conducted, and
(k) the execution and delivery of this Agreement and the other Credit Facility
Related Documents to which it is a party and the performance of the obligations
they impose, if the Borrower is other than a natural Person (i) are within its
powers, (ii) have been duly authorized by all necessary action of its governing
body, and (iii) do not contravene the terms of its Organizational Documents or
other agreement or document governing its affairs.

 

 

6.2

Representations and Warranties Regarding Anti-Corruption Laws and Sanctions. The
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No advance, letter of credit, use of proceeds or other
transaction contemplated by the Credit Facilities will violate Anti-Corruption
Laws or applicable Sanctions.

 

 

--------------------------------------------------------------------------------

 

7.

Default/Remedies.  

 

 

7.1

Events of Default/Acceleration. If any of the following events occurs (each, an
“Event of Default”), the Notes shall become due immediately, without notice, at
the Bank’s option:

 

A.Any Obligor fails to pay (i) within three (3) days of the due date therefor,
any Credit Facility Indebtedness consisting of interest or fees; (ii) when due,
any Credit Facility Indebtedness consisting of principal amounts, in each case
under this Agreement, any Note, any other Credit Facility Related Document; or
(iii) when due (taking into account any applicable contractual grace period then
in effect) any other Liabilities or any other debt owed to the Bank or an
Affiliate of the Bank, or any other amount payable with respect to any of the
Liabilities, or under any other Related Document, or any agreement or instrument
evidencing other debt to the Bank or any Affiliate of the Bank.

 

B.Any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Credit Facility Related Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Credit Facility Related Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
shall prove to have been materially incorrect when made or deemed made or shall
become untrue in violation of Section 8.7 below;

 

C.The Borrower or any Subsidiary shall fail to observe or perform any covenant,
condition or agreement contained in Section 4.2 [Existence] (with respect to
such entity’s existence), 4.6(6) [notice of breach of Credit Facility Related
Documents] or in Section 5 [Negative Covenants];

D.The Borrower or any Subsidiary shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Credit Facility
Related Document (other than those specified in clauses A, B or C above), and
such failure shall continue unremedied for a period of (i) 5 days after the
earlier of Borrower’s or any Subsidiary’s knowledge of such breach or notice
thereof from the Bank if such breach relates to terms or provisions of Section
4.1 [Insurance], 4.2 [Existence] (other than with respect to such entity’s
existence), 4.3 [Financial Records], 4.5 [Financial Reports], 4.6 [Notices of
Claims, Litigation, Defaults, Etc.] (other than Section 4.6(6)), 4.7 [Other
Agreements], 4.9 [3.94.9Grant of Lien; Additional Assurances], or 4.12
[Compliance with Anti-Corruption Laws and Sanctions] of this Agreement or
(ii) 15 days after the earlier of any Loan Party’s knowledge of such breach or
notice thereof from the Lender if such breach relates to terms or provisions of
any other Section of this Agreement or of any other Loan Document;

E.Except as described in Sections 7.1 A. through D. above, any Obligor or any
Pledgor: (i) fails to observe or perform or otherwise violates any other term,
covenant, condition or agreement of any of the Related Documents; (ii) makes any
materially incorrect or misleading representation, warranty, or certificate to
the Bank; (iii) makes any materially incorrect or misleading representation in
any financial statement or other information delivered to the Bank; or
(iv) defaults under the terms of any agreement or instrument relating to any
debt for borrowed money (other than the debt evidenced by the Related Documents)
and the effect of such default will allow the creditor to declare debt in an
outstanding amount of greater than $100,000 in the aggregate due before its
stated maturity.

 

F.In the event (i) any Obligor terminates or revokes or purports to terminate or
revoke its guaranty of any of the Credit Facility Indebtedness or any Obligor’s
guaranty of any of the Credit Facility Indebtedness becomes unenforceable in
whole or in part, (ii) any Obligor fails to perform promptly under its guaranty
of any of the Credit Facility Indebtedness, or (iii) any Obligor fails to comply
with, or perform under any agreement, now or hereafter in effect, between the
Obligor and the Bank, or any Affiliate of the Bank or their respective
successors and assigns.

 

G.Any event occurs that would permit the Pension Benefit Guaranty Corporation to
terminate any employee benefit plan of any Obligor or any Subsidiary of any
Obligor.

 

H.An involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Obligor or any of its Subsidiaries or any Pledgor or its debts, or of a
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Obligor or any of its Subsidiaries or any Pledgor or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered.

 

--------------------------------------------------------------------------------

 

I.Any Obligor or any of its Subsidiaries or any Pledgor shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause E of this Section, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Obligor or any of its Subsidiaries or
any Pledgor or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors,
(vi) take any action for the purpose of effecting any of the foregoing or
(vii) become unable, admit in writing its inability, or publicly declare its
intention not to, or fail generally, to pay its debts as they become due. 

J.Any Obligor or any of its Subsidiaries, without the Bank’s written consent or
as expressly permitted in this Agreement: (i) liquidates or is dissolved;
(ii) merges or consolidates with any other Person; (iii) leases, sells or
otherwise conveys a material part of its assets or business outside the ordinary
course of its business; (iv) leases, purchases, or otherwise acquires a material
part of the assets of any other Person, except in the ordinary course of its
business; or (v) agrees to do any of the foregoing; provided, however, that any
Subsidiary of an Obligor may merge or consolidate with any other Subsidiary of
that Obligor, or with the Obligor, so long as the Obligor is the survivor.

 

K.(i) One or more judgments for the payment of money in an aggregate amount in
excess of $1,000,000 shall be rendered against any Obligor, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or (ii) any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of any Obligor or any Subsidiary to enforce any
such judgment or any Obligor or any Subsidiary shall fail within thirty (30)
days to discharge one or more non-monetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
materially adverse effect on its business, assets, affairs, prospects or
financial condition, which judgments or orders, in any such case, are not stayed
on appeal and being appropriately contested in good faith by proper proceedings
diligently pursued or (iii) any attachment, seizure, sequestration, levy, or
garnishment is issued against any Property of any Obligor or any of its
Subsidiaries or of any Pledgor or any Collateral or Property which may be
required to become Collateral pursuant to the terms of this Agreement.

 

L.Except as permitted by the terms of the relevant security agreement, (i) any
security agreement shall for any reason fail to create a valid security interest
in any Collateral purported to be covered thereby, or (ii) any Lien securing any
Credit Facility Indebtedness at such time as they are required to be secured
pursuant to this Agreement shall cease to be a perfected, first priority Lien.

M.Any material provision of any Credit Facility Related Document for any reason
ceases to be valid, binding and enforceable in accordance with its terms (or any
Obligor shall challenge the enforceability of any Credit Facility Related
Document or shall assert in writing, or engage in any action or inaction that
evidences its assertion, that any provision of any of the Credit Facility
Related Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms).

 

N.Any material adverse change occurs in: (i) the reputation, Property, financial
condition, business, assets, affairs, prospects, liabilities, or operations of
any Obligor or any of its Subsidiaries; (ii) any Obligor’s or Pledgor’s ability
to perform its obligations under the Related Documents; or (iii) the Collateral
or Property which may be required to become Collateral pursuant to the terms of
this Agreement.

 

 

7.2

Remedies. At any time after the occurrence of a default (other than an Event of
Default described in clauses E or F of Section 7.1), and at any time thereafter
during the continuance of such event, the Bank may, by written notice to the
Borrower, do one or more of the following: (a) cease permitting the Borrower to
incur any Liabilities; (b) terminate any commitment of the Bank evidenced by any
of the Notes, this Agreement; (c) declare any of the Notes to be immediately due
and payable, without notice of acceleration, presentment and demand or protest
or notice of any kind, all of which are hereby expressly waived; (d) exercise
all rights of setoff that the Bank may have contractually, by law, in equity or
otherwise; and (e) exercise any and all other rights pursuant to any of the
Related Documents, at law, in equity or otherwise; and in the case of any event
with respect to the Borrower described in clause E or F of Section 7.1, any
commitment of the Bank evidenced by any of the Notes or this Agreement shall
automatically terminate and the principal of the Credit Facilities then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower.  Upon the
occurrence and during the continuance of an Event of Default hereunder, the Bank
may increase the rate of interest applicable to the Credit Facilities and other
Credit Facility Indebtedness as set

 

--------------------------------------------------------------------------------

 

 

forth in this Agreement and exercise any rights and remedies provided to the
Bank under the Related Documents or at law or equity, including all remedies
provided under the Uniform Commercial Code. 

 

A.Generally. The rights of the Bank under this Agreement and the other Related
Documents are in addition to other rights (including without limitation, other
rights of setoff) the Bank may have contractually, by law, in equity or
otherwise, all of which are cumulative and hereby retained by the Bank. Each
Obligor agrees to stand still with regard to the Bank’s enforcement of its
rights, including taking no action to delay, impede or otherwise interfere with
the Bank’s rights to realize on any Collateral.

 

B.Bank’s Right of Setoff. The Borrower grants to the Bank a security interest in
the Deposits, and the Bank is authorized to setoff and apply, all Deposits,
Securities and Other Property, and Bank Debt against any and all Liabilities.
This right of setoff may be exercised at any time from time to time after the
occurrence of any default, without prior notice to or demand on the Borrower and
regardless of whether any Liabilities are contingent, unmatured or unliquidated.
In this paragraph: (a) the term “Deposits” means any and all accounts and
deposits of the Borrower (whether general, special, time, demand, provisional or
final) at any time held by the Bank (including all Deposits held jointly with
another, but excluding any IRA or Keogh Deposits, or any trust Deposits in which
a security interest would be prohibited by any Legal Requirement); (b) the term
“Securities and Other Property” means any and all securities and other personal
Property of the Borrower in the custody, possession or control of the Bank,
JPMorgan Chase & Co. or their respective Subsidiaries and Affiliates (other than
Property held by the Bank in a fiduciary capacity); and (c) the term “Bank Debt”
means all indebtedness at any time owing by the Bank, to or for the credit or
account of the Borrower and any claim of the Borrower (whether individual, joint
and several or otherwise) against the Bank now or hereafter existing.

 

8.

Miscellaneous.

 

 

8.1

Notice. Any notices and demands under or related to this Agreement shall be in
writing and delivered to the intended party at its address stated in this
Agreement, and if to the Bank, at its main office if no other address of the
Bank is specified in this Agreement, by one of the following means: (1) by hand;
(2) by a nationally recognized overnight courier service; or (3) by certified
mail, postage prepaid, with return receipt requested. Notice shall be deemed
given: (a) upon receipt if delivered by hand; (b) on the Delivery Day after the
day of deposit with a nationally recognized courier service; or (c) on the third
Delivery Day after the notice is deposited in the mail. “Delivery Day” means a
day other than a Saturday, a Sunday or any other day on which national banking
associations are authorized to be closed. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of the change in
the manner provided in this provision.

 

 

8.2

Statements. The Bank may from time to time provide the Borrower with account
statements or invoices with respect to any of the Liabilities (“Statements”).
The Bank is under no duty or obligation to provide Statements, which, if
provided, will be solely for the Borrower’s convenience. Statements may contain
estimates of the amounts owed during the relevant billing period, whether of
principal, interest, fees or other Liabilities. If the Borrower pays the full
amount indicated on a Statement on or before the due date indicated on such
Statement, the Borrower shall not be in default of payment with respect to the
billing period indicated on such Statement; provided, that acceptance by the
Bank of any payment that is less than the total amount actually due at that time
(including but not limited to any past due amounts) shall not constitute a
waiver of the Bank’s right to receive payment in full at another time.

 

 

8.3

No Waiver. No delay on the part of the Bank in the exercise of any right or
remedy waives that right or remedy. No single or partial exercise by the Bank of
any right or remedy precludes any other future exercise of it or the exercise of
any other right or remedy. The making of an advance during the existence of any
default or subsequent to the occurrence of a default or when all conditions
precedent have not been met shall not constitute a waiver of the default or
condition precedent. No waiver or indulgence by the Bank of any default is
effective unless it is in writing and signed by the Bank, nor shall a waiver on
one occasion bar or waive that right on any future occasion.

 

 

8.4

Integration; Severability. This Agreement, the Notes, and the other Credit
Facility Related Documents embody the entire agreement and understanding between
the Borrower and the Bank and supersede all prior agreements and understandings
relating to their subject matter. If any one or more of the obligations of the
Borrower under this Agreement, the Notes, or the other Credit Facility Related
Documents or any provision thereof is held to be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining obligations of the Borrower and the remaining provisions shall not
in any way be affected or impaired; and the invalidity, illegality or
unenforceability in one jurisdiction shall not affect the validity, legality or
enforceability of such obligations or provisions in any other jurisdiction.

 

 

--------------------------------------------------------------------------------

 

 

8.5

Joint and Several Liability. Each party executing this Agreement as the Borrower
is individually, jointly and severally liable under this Agreement.  

 

 

8.6

Governing Law and Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington (without giving effect to
its laws of conflicts). The Borrower agrees that any legal action or proceeding
with respect to any of its obligations under this Agreement may be brought by
the Bank in any state or federal court located in the State of Washington, as
the Bank in its sole discretion may elect. By the execution and delivery of this
Agreement, the Borrower submits to and accepts, for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of those
courts. The Borrower waives any claim that the State of Washington is not a
convenient forum or the proper venue for any such suit, action or proceeding.

 

 

8.7

Survival of Representations and Warranties. The Borrower understands and agrees
that in extending the Credit Facilities, the Bank is relying on all
representations, warranties, and covenants made by the Borrower in this
Agreement or in any certificate or other instrument delivered by the Borrower to
the Bank under this Agreement or in any of the other Credit Facility Related
Documents. The Borrower further agrees that regardless of any investigation made
by the Bank, all such representations, warranties and covenants will survive the
making of the Credit Facilities and delivery to the Bank of this Agreement; all
representations and warranties shall be continuing in nature at all times while
the Credit Facilities or any amount thereunder remains outstanding.

 

 

8.8

Non-Liability of the Bank. The relationship between the Borrower on one hand and
the Bank on the other hand shall be solely that of borrower and lender. The Bank
shall have no fiduciary responsibilities to the Borrower. The Bank undertakes no
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

 

 

8.9

Indemnification of the Bank. The Borrower agrees to indemnify, defend and hold
the Bank, its parent companies, Subsidiaries, Affiliates, their respective
successors and assigns and each of their respective shareholders, directors,
officers, employees and agents (collectively, the “Indemnified Persons”)
harmless from any and against any and all documented loss, liability,
obligation, damage, penalty, judgment, claim, deficiency, expense, interest,
penalties, reasonable and documented attorneys’ fees (including the reasonable
and documented fees and expenses of any attorneys engaged by the Indemnified
Person) and amounts paid in settlement (“Claims”) to which any Indemnified
Person may become subject arising out of or relating to the Credit Facilities,
the Credit Facility Indebtedness under this Agreement or any other Credit
Facility Related Documents or the Collateral, except to the limited extent that
the Claims are proximately caused by the Indemnified Person’s gross negligence
or willful misconduct. The indemnification provided for in this paragraph shall
survive the termination of this Agreement and shall not be affected by the
presence, absence or amount of or the payment or nonpayment of any claim under,
any insurance.

 

 

8.10

Counterparts. This Agreement may be executed in multiple counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts,
taken together, shall constitute one and the same agreement.

 

 

8.11

Advice of Counsel. The Borrower acknowledges that it has been advised by
counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this Agreement and any other Credit Facility Related
Documents.

 

 

8.12

Recovery of Additional Costs. If the imposition of or any change in any Legal
Requirement, or the interpretation or application of any thereof by any court or
administrative or Governmental Authority (including any request or policy not
having the force of law) shall impose, modify, or make applicable any taxes
(except federal, state, or local income or franchise taxes imposed on the Bank),
reserve requirements, liquidity requirements, capital adequacy requirements,
Federal Deposit Insurance Corporation (FDIC) deposit insurance premiums or
assessments, or other obligations which would (A) increase the cost to the Bank
for extending, maintaining or funding the Credit Facilities, (B) reduce the
amounts payable to the Bank under the Credit Facilities, or (C) reduce the rate
of return on the Bank’s capital as a consequence of the Bank’s obligations with
respect to the Credit Facilities, then the Borrower agrees to pay the Bank such
additional amounts as will compensate the Bank therefor, within five (5) days
after the Bank’s written demand for such payment. The Bank’s demand shall be
accompanied by an explanation of such imposition or charge and a calculation in
reasonable detail of the additional amounts payable by the Borrower, which
explanation and calculations shall be conclusive in the absence of manifest
error.

 

 

8.13

Expenses. To the extent not prohibited by applicable Legal Requirements and
whether or not the transactions contemplated by this Agreement are consummated,
the Borrower is liable to the Bank and agrees to pay on demand all reasonable
and documented costs and expenses of every kind incurred (or charged by internal
allocation) in connection with the negotiation, preparation, execution, filing,
recording, amendment, modification, supplementing

 

--------------------------------------------------------------------------------

 

 

and waiver of this Agreement and the Credit Facility Related Documents, the
making, servicing and collection of the Credit Facilities and the realization on
any Collateral and any other amounts owed under this Agreement or the Credit
Facility Related Documents, including without limitation reasonable and
documented attorneys’ fees  and court costs. These costs and expenses include
without limitation any costs or expenses incurred by the Bank in any bankruptcy,
reorganization, insolvency or other similar proceeding involving any Obligor,
Pledgor, or Property of any Obligor, Pledgor, or Collateral. The obligations of
the Borrower under this section shall survive the termination of this
Agreement. 

 

 

8.14

Reinstatement. The Borrower agrees that to the extent any payment or transfer is
received by the Bank in connection with the Credit Facility Indebtedness, and
all or any part of the payment or transfer is subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid or
transferred by the Bank or paid or transferred over to a trustee, receiver or
any other entity, whether under any proceeding or otherwise (any of those
payments or transfers is hereinafter referred to as a “Preferential Payment”),
then this Agreement and the Notes shall continue to be effective or shall be
reinstated, as the case may be, even if all the Credit Facility Indebtedness has
been paid in full and whether or not the Bank is in possession of the Notes and
whether any of the Notes has been marked, paid, released or cancelled, or
returned to the Borrower and, to the extent of the payment, repayment or other
transfer by the Bank, the Credit Facility Indebtedness or part intended to be
satisfied by the Preferential Payment shall be revived and continued in full
force and effect as if the Preferential Payment had not been made. The
obligations of the Borrower under this section shall survive the termination of
this Agreement.

 

 

8.15

Assignments. The Borrower agrees that the Bank and its Affiliates may at any
time work together and share any information about the Borrower and its
Affiliates and their relationships with the Bank or any of its Affiliates or
their successors, with and among the Bank or any of its Affiliates or their
successors, or any purchaser or potential purchaser of any of the Notes or the
other Liabilities, or any representative of any of the parties described in this
sentence. The Borrower agrees that the Bank may at any time sell, assign or
transfer one or more interests or participations in all or any part of its
rights and obligations in the Notes to one or more purchasers whether or not
related to the Bank.

 

 

8.16

Waivers. To the maximum extent not prohibited by applicable Legal Requirements,
each Obligor waives (a) any right to receive notice of the following matters
before the Bank enforces any of its rights: (i) any demand, diligence,
presentment, dishonor and protest, or (ii) any action that the Bank takes
regarding any Person, any Collateral, or any of the Liabilities, that it might
be entitled to by law or under any other agreement; (b) any right to require the
Bank to proceed against the Borrower, any other Obligor or any Collateral, or
pursue any remedy in the Bank’s power to pursue; (c) any defense based on any
claim that any Obligor’s obligations exceed or are more burdensome than those of
the Borrower; (d) the benefit of any statute of limitations affecting liability
of any Obligor or the enforcement hereof; (e) any defense arising by reason of
any disability or other defense of the Borrower or by reason of the cessation
from any cause whatsoever (other than payment in full) of the obligation of the
Borrower for the Liabilities or any of them; and (f) any defense based on or
arising out of any defense that the Borrower may have to the payment or
performance of the Liabilities or any portion thereof. Each Obligor consents to
any extension or postponement of time of its payment without limit as to the
number or period, to any substitution, exchange or release of all or any part of
any Collateral, to the addition of any other party, and to the release or
discharge of, or suspension of any rights and remedies against, any Obligor. The
Bank may waive or delay enforcing any of its rights without losing them. Any
waiver affects only the specific terms and time period stated in the waiver. No
modification or waiver of any provision of the Notes or any other Credit
Facility Related Document is effective unless it is in writing and signed by the
Person against whom it is being enforced.

 

 

8.17

Time is of the Essence. Time is of the essence under this Agreement and in the
performance of every term, covenant and obligation contained herein.

 

 

8.18

Confidentiality. The Bank agrees that it will treat information provided by the
Borrower or its representatives to the Bank (the “Information”) as confidential;
provided, however, that the Bank may disclose the Information (a) to its
Affiliates and its and its Affiliates’ directors, employees, officers, auditors,
consultants, agents, counsel and advisors (such Affiliates and such Persons
collectively, “Representatives”), it being understood that its Representatives
shall be informed by the Bank of the confidential nature of such Information and
be instructed to comply with the terms of this section to the same extent as is
required of the Bank hereunder; (b) in response to a subpoena or other legal
process, or as may otherwise be required by law, order or regulation, or upon
the request or demand of any governmental or regulatory agency or authority
having jurisdiction over the Bank or its Representatives or to defend or
prosecute a claim brought against or by the Bank and/or its Representatives; (c)
to actual and prospective assignees, actual and prospective participants, and
actual and prospective swap counterparties, provided that all such participants,
assignees or swap counterparties execute an agreement with the Bank containing
provisions

 

--------------------------------------------------------------------------------

 

 

substantially the same as those contained in this section; (d) to holders of
Equity Interests in the Borrower, other than holders of any Equity Interest in a
publicly traded company; (e) to any Obligor; and (f) with the Borrower’s
consent. The restrictions contained in this section shall not apply to
Information which (i) is or becomes generally available to the public other than
as a result of a disclosure by the Bank or its Representatives in breach of this
section, or (ii) becomes available to the Bank or its Representatives from a
source, other than the Borrower or one of its agents, who is not known to the
Bank or its Representatives to be bound by any obligations of confidentiality to
the Borrower, or (iii) was known to the Bank or its Representatives prior to its
disclosure to the Bank or its Representatives by the Borrower or one of its
agents or was independently developed by the Bank or its Representatives, or
(iv) was or is, after the date hereof, disclosed (or required to be disclosed)
by the Borrower to the Bank or any of its Representatives under or in connection
with any existing financing relationship between the Borrower and the Bank or
any of its Representatives, the disclosure of which shall be governed by the
agreements executed in connection with such financing relationship. Any Person
required to maintain the confidentiality of the Information as provided in this
section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. 

 

9.

USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for the Borrower: When the
Borrower opens an account, if it is an individual the Bank will ask for its
name, taxpayer identification number, residential address, date of birth, and
other information that will allow the Bank to identify it, and, if it is not an
individual the Bank will ask for its name, taxpayer identification number,
business address, and other information that will allow the Bank to identify it.
The Bank may also ask, if the Borrower is an individual, to see its driver’s
license or other identifying documents, and if it is not an individual, to see
its Organizational Documents or other identifying documents.

 

10.

WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

 

10.1

JURY WAIVER. TO THE MAXIMUM EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE
BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN
THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT
OR THE OTHER CREDIT FACILITY RELATED DOCUMENTS. THIS PROVISION IS A MATERIAL
INDUCEMENT TO THE BANK TO PROVIDE THE FINANCING DESCRIBED HEREIN.

 

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

 

 

Address(es) for Notices:

Borrower:

110 110th Ave NE

Bellevue, WA 98004

 

BSQUARE CORPORATION

Attn:

Cy Hersch, Legal Counsel

 

By:

/s/ Jerry D. Chase

 

 

 

 

Jerry D. Chase

CEO

 

 

 

 

Printed Name

Title

 

 

 

Date Signed:

September 22, 2015

 

 

 

 

 

 

 

 

By:

/s/ Martin L. Heimbigner

 

--------------------------------------------------------------------------------

 

 

 

 

 

Martin L. Heimbigner

CFO

 

 

 

 

Printed Name

Title

 

 

 

Date Signed:

September 22, 2015

 

 

Address for Notices:

 

Bank:

1301 2nd Ave

Seattle, WA 98101

 

JPMorgan Chase Bank, N.A.

Attn:

 

 

By:

/s/ Megan S. Ackaert

 

 

 

 

Megan S. Ackaert

Vice President

 

 

 

 

Printed Name

Title

 

 

 

Date Signed:

September 22, 2015

 

 

 

 

--------------------------------------------------------------------------------

 

COMPLIANCE CERTIFICATE

 

To:

JPMorgan Chase Bank, N.A.

 

This Compliance Certificate (“Certificate”), for the period ended
________________ ______, 20______, is furnished pursuant to that certain Credit
Agreement dated as of September 22, 2015 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among BSQUARE CORPORATION (the
“Borrower”), and JPMorgan Chase Bank, N.A. (the “Bank”). Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES, ON BEHALF OF THE BORROWER AND NOT IN ANY
INDIVIDUAL CAPACITY, THAT:

 

1.I am the                                           of the Borrower and I am
authorized to deliver this Certificate on behalf of the Borrower and its
Subsidiaries;

 

2.I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the compliance of the
Borrower and its Subsidiaries with the Agreement during the accounting period
covered by the attached financial statements (the “Relevant Period”);

 

3.The attached financial statements of the Borrower and, as applicable, its
Subsidiaries and/or Affiliates for the Relevant Period: (a) have been prepared
on an accounting basis (the “Accounting Method”) consistent with the
requirements of the Agreement and, except as may have been otherwise expressly
agreed to in the Agreement, in accordance with GAAP consistently applied, and
(b) to the extent that the attached are not the Borrower’s annual fiscal year
end statements, are subject to normal year-end audit adjustments and the absence
of footnotes;

 

4.The examinations described in paragraph 2 did not disclose and after
appropriate inquiry, I have no actual knowledge of, except as set forth below,
(a) the existence of any condition or event which constitutes a default or an
event of default under the Agreement or any other Credit Facility Related
Document during or at the end of the Relevant Period or as of the date of this
Certificate, or which would, subject to the giving of notice or the lapse of
time or both, constitute a default or event of default under the Agreement or
any other Credit Facility Related Document during or at the end of the Relevant
Period or as of the date of this Certificate or (b) any change in the Accounting
Method or in the application thereof that has occurred since the date of the
annual financial statements delivered to the Bank in connection with the closing
of the Agreement or subsequently delivered as required in the Agreement;

 

5.I hereby certify that, except as set forth below, no Obligor has, if
applicable, changed its (i) name, (ii) chief executive office, (iii) principal
place of business, (iv) the type of entity it is or (v) state of incorporation
or organization;

 

6.Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct within
tolerances which would be permitted under GAAP; and

 

7.Described below are the exceptions, if any, referred to in paragraph 4 hereof
by listing, in detail, the (i) nature of the condition or event, the period
during which it has existed and the action which the Borrower has taken, is
taking, or proposes to take with respect to each such condition or event or (ii)
change in the Accounting Method or the application thereof and the effect of
such change on the attached financial statements:

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this        day of
                        ,            .

 

BSQUARE CORPORATION

 

By:

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

 

Schedule I to Compliance Certificate for BSQUARE CORPORATION

Financial Covenants

 

Compliance as of _________________, 20___ (the “Compliance Test Date”) with

certain covenants contained in the Agreement and

supporting calculations attached hereto

 

 

4.9Grant of Lien

 

 

A.

In the event that the Borrower’s Liquidity falls below $12,000,000.00, promptly
grant and perfect Collateral.

 

As of the Compliance Test Date shown above, the Liquidity is
$_____________________

 

Compliance as of the Compliance Test Date shown above:      [__] Yes     [__] No

 

5.3Financial Covenants. Without the written consent of the Bank, the Borrower
will not:

 

A.Interest Coverage. Permit its Interest Coverage Ratio as of the end of any
Test Period to be less than 3.00 to 1.00.

 

As of the Compliance Test Date shown above, the Interest Coverage Ratio is
______.___ to 1.00

 

Compliance as of the Compliance Test Date shown above:      [__] Yes     [__] No

 

 

B.Liquidity. Permit at any time its Liquidity to be less than $10,000,000.00.

 

As of the Compliance Test Date shown above, the Liquidity is
$_____________________

 

Compliance as of the Compliance Test Date shown above:      [__] Yes     [__] No

 

 

C.Asset Coverage.  Permit at any time its Asset Coverage to be less than $0.00.

 

As of the Compliance Test Date shown above, the Asset Coverage is
$________________

 

Compliance as of the Compliance Test Date shown above:      [__] Yes     [__] No

 

 